Citation Nr: 1115292	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-22 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 






INTRODUCTION

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a September 2003 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois in which the RO reopened the appellant's previously denied claim of entitlement to service connection for PTSD but denied the claim after a merits review.  See September 2003 rating decision.  The appellant, who served on active duty from March 1969 to January 1973, appealed the denial of his PTSD claim to the Board.  Thereafter, the RO referred the case to the Board for appellate review.    

In an August 2008 decision, the Board affirmed the reopening of the appellant's PTSD claim and remanded the merits of that claim for further development.  Although the case has been recertified to the Board, the Board finds that the appeal must be remanded once more in light of recent evidence submitted by the appellant, a lay statement not addressed by the RO in the claims file and recent changes to VA's regulations regarding PTSD.  See July 2010 statements from the appellant, with internet articles; April 2005 lay statement from "Brother Bill"; Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).   	  

However, in remanding this appeal, Board notes for the record its consideration of the United States Court of Appeals for Veterans' Claims holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In doing so, the Board observes that the medical evidence in this case reveals that the appellant has been diagnosed with, among other things, several mental health disorders subsequent to his separation from service.  These diagnoses include, but are not limited to, PTSD, major depressive disorder, intermittent explosive disorder, chronic anxiety and a history of bipolar disorder.  See VA medical records.  Although the issue of entitlement to service connection for depression has been adjudicated and denied by the RO (see May 2002 rating decision), the other mental health disorders referenced above have not been addressed.  In light these diagnoses and the holding of Clemons v. Shinseki, the Board has recharacterized the service connection claim on appeal; and REMANDS the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As discussed in the Board's previous decision, the appellant seeks service connection for posttraumatic stress disorder he believes manifested subsequent to service as a result of his experiences in service.  See August 2008 BVA decision.  Specifically, the appellant alleges that he has developed PTSD as a result of: (1) an incident that occurred while stationed in Long Beach, California when a shipmate entered a fuel tank and passed out due to fumes and the appellant helped to rescue this man; (2) his being hospitalized in Long Beach, California for infectious hepatitis during which time a corpsman who would continually and abruptly open the drapes and surprise him; (3) encountering a typhoon at sea, en route to Vietnam; (4) being exposed to a number of earthquakes while he was stationed in Adak, Alaska; (5) being caught in a severe storm, while in Adak, Alaska; (6) being on body bag detail while stationed aboard the U.S.S. Schenectady; (7) and being was exposed to combat aboard the U.S.S. Schenectady.  See appellant's statements.  

In regards to the above-referenced stressors, the Board has previously found that a number of these events are anecdotal in nature and are not capable of VA verification.  See August 2008 BVA decision.  In this regard, the Board determined that the alleged incidents which occurred in Long Beach, California (involving a shipmate who passed out in a fuel tank and the incident which occurred during the appellant's hospitalization) could not be verified; and that the appellant's report of being caught in a severe storm, while in Adak, Alaska was unlikely to have been recorded in unit records, and therefore was also not capable of verification.  Id.  However, the Board found that the appellant's non-combat stressors of encountering a typhoon at sea en route to Vietnam and being exposed to earthquakes while he was stationed in Adak, Alaska were incidents VA could attempt to verify.  Id.  As such, the Board remanded the appellant's claim in order for the RO to make an attempt to verify these identified stressors.  Id.   

Applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases, such as psychosis as that term is defined in 38 C.F.R. § 3.384, when such disease is manifested to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for PTSD, a claimant must generally submit: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders ("DSM-IV")); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  For the record, the DSM-IV criteria for a diagnosis of PTSD include (among other things) the exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  See DSM-IV, Diagnostic Code 309.81.  

In adjudicating a claim for PTSD, if VA determines that the veteran seeking service connection engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2010).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  See, e.g., Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

An exception to the above-referenced rule consists of a recent amendment to VA's adjudication regulations governing service connection for PTSD.  During the pendency of this appeal, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010 (as is the situation in this case).  The final rule amends 38 C.F.R. 
§ 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  For purposes of the amended 38 C.F.R. § 3.304(f)(3), the PTSD stressor claimed must include "fear of hostile military or terrorist activity," which is defined as follows:


[T]hat a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

Id.

Turning to the evidence in this case, the Board initially observes that the appellant's service personnel records show that he was stationed aboard the USS Schenectady from November 1970 to October 1971; and in Adak, Alaska from October 1971 to December 1972.  In an attempt to verify the appellant's claim of encountering a typhoon at sea en route to Vietnam, the RO contacted the National Archives and Records Administration and requested deck logs for the USS Schenectady.  See April 2010 letter.   In response, deck logs for the time frame from October 1970 to December 1970 were associated with the claims file; and a representative from the National Archives and Records Administration sent a letter to the RO indicating that while these logs were examined, no information about a typhoon at sea during that time could be located.  See May 2010 letter.  The representative also noted that the USS Schenectady never left California during this time frame.  Id.  Based upon this information, the RO determined that the appellant's alleged typhoon stressor could not be verified.  See July 2010 Supplemental Statement of the Case ("SSOC").  However, in responding to a July 2010 SSOC, the appellant appears to indicate that the typhoon he encountered did not occur in November 1970 or December 1970, but around the time frame of June 1971.  See appellant's comments on his copy of the July 2010 SSOC, received in July 2010.  Given this apparent clarification, the Board finds that the RO should once again attempt to verify this alleged stressor event.  See also April 2005 lay statement from "Brother Bill" (author of lay statement indicates that he and the appellant served aboard the USS Schenectady; and that they experienced together the "typhoon that we barely survived").     
   
In regards to the alleged event of being exposed to earthquakes while he was stationed in Adak, Alaska, the RO searched the National Geophysical Data Center website for verification of earthquakes in Adak, Alaska for the years 1971 and 1972; and the searches revealed "No Data Found" for the parameters selected.  See April 2010 memorandum to the claims file, with attachment.  However, the Board observes that the RO's earthquake inquiry appears to have been limited to use of the Significant Earthquakes Database during the time frame from 1971 to 1972 in the Adak, Alaska area.  Id.  Since the appellant has not indicated the magnitude of the alleged earthquake he was involved in, and the RO's search may have been too narrow in regards to searching the Adak, Alaska area, the Board finds that an additional attempt to verify this alleged stressor should also be made by the RO. 

Lastly, the Board observes that the appellant's claim of being exposed to combat or a combat-type of situation while aboard the USS Schenectady has some support in terms of a "buddy" statement dated in April 2005.  See April 2005 lay statement from "Brother Bill" (author of lay statement indicates that he and the appellant served aboard the USS Schenectady; that they cruised "beautiful coastal Vietnam" and they were "close enough to be hit by rifle fire").  To the extent that this evidence raises the possibility that the appellant was aboard the USS Schenectady and feared being "confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others," the Board finds that the RO should afford the appellant a PTSD examination that is in compliance with VA's recent PTSD regulation amendment.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  If either of the appellant's non-combat stressors is verified, the VA examiner should also be asked to provide a medical opinion as to whether it is at least as likely as not that the appellant has a diagnosis of PTSD related to a non-combat stressor event.  Such an examination is necessary given VA's recent regulation change; the contradictory evidence contained in the claims file as to whether the PTSD diagnosis set forth in the appellant's VA medical records is a valid diagnosis; which (if any) of the verified traumatic incidents reported by the appellant is related to a PTSD diagnosis; and/or whether the appellant has a diagnosis of an acquired psychiatric disorder other than PTSD that is related to his period of service.  See VA medical records; May 2002 VA examination report (the appellant's symptomatology was found not to meet the diagnostic criteria for a diagnosis of PTSD); August 2003 VA examination report, 
p. 3 (in finding the appellant's symptomatology did not meet the diagnostic criteria for a diagnosis of PTSD, a VA examiner indicated that in her opinion, "singly and collectively, [the appellant's alleged stressor events] would not be expected to give rise to symptoms of post traumatic stress disorder").  

Accordingly, the case is REMANDED for the following actions:

1.  After reviewing this remand decision in full, the RO should contact the appellant once more and afford him the opportunity to provide additional information about his alleged PTSD stressor events of encountering a typhoon at sea en route to Vietnam and being exposed to earthquakes while he stationed in Adak, Alaska, including statements from any person who may have knowledge of the claimed events.  In doing so, the RO should inform the appellant that he may submit alternative evidence in the form of "buddy" statements in support of his PTSD service connection claim.   

2.  The RO should make further attempts to verify the appellant's non-combat stressors of encountering a typhoon at sea en route to Vietnam and being exposed to earthquakes while he stationed in Adak, Alaska.  See discussion above.  After doing so,  the RO should make a specific determination as to whether there is credible supporting evidence that a claimed in-service PTSD stressor(s) occurred.  In addition to the foregoing, the RO should confirm the statements of record which indicate that the USS Schenectady served in the waters offshore Vietnam during the appellant's period of service aboard the ship (i.e., November 1970 to October 1971), such that the appellant likely confronted or feared being "confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others."  

3.  After completing the foregoing, the RO should afford the appellant a VA psychiatric examination with a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, for the purpose of determining if the appellant meets the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders and/or another acquired psychiatric disorder.  If the appellant is diagnosed with PTSD, the examiner should be asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's PTSD is causally linked to his service aboard the USS Schenectady and the appellant's fear of being "confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others" and/or a verified non-combat stressor event.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  If the appellant is diagnosed with an acquired psychiatric disorder other than PTSD, the examiner is asked to provide an opinion as to whether any diagnosed acquired psychiatric disorder is at least as likely as not etiologically related to the appellant's military service.   

4.  When the development has been completed, the RO should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO should furnish the appellant and his representative with a Supplemental Statement of the Case, and should give the appellant a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




